Case: 12-13515   Date Filed: 06/16/2014   Page: 1 of 5


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-13515
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 3:12-cv-00280-RBD-MCR



IRA C. JACKSON,

                                                       Plaintiff-Appellant,

                                  versus

LYNN HILL,
Assistant Warden,
L. CREWS,
Warden, Secretary, Grievance Coordinator,
SGT. HALE,
PENDLETON,
Lieutenant,
WARDEN,

                                                       Defendants-Appellees,

FLORIDA DEPARTMENT OF
CORRECTIONS, etc., et al.

                                                       Defendants.
               Case: 12-13515     Date Filed: 06/16/2014    Page: 2 of 5


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (June 16, 2014)

Before TJOFLAT, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Ira C. Jackson, a Florida prisoner, appeals pro se the dismissal without

prejudice of his second amended complaint that officials at the Putnam

Correctional Institution violated his civil rights. See 42 U.S.C. § 1983. Jackson

complained that the officials disposed of his personal property, in violation of his

right to due process under the Fourteenth Amendment, and he suffered “undue

emotional and physical stress” when officers retaliated against him by disciplining

him for filing grievances, in violation of the First Amendment. The district court

sua sponte dismissed Jackson’s complaint as frivolous. 28 U.S.C.

§ 1915(e)(2)(B)(i). The district court ruled that Jackson’s complaint about his

property was “not cognizable [because he had] an adequate means of redressing

that violation . . . under state law” and that his claim about retaliation was barred

under the Prison Litigation Reform Act because he sought compensatory and

punitive damages for mental and emotional injuries, not physical injuries, see 42

U.S.C. § 1997e(e). We affirm the dismissal of Jackson’s claim about the disposal


                                           2
              Case: 12-13515     Date Filed: 06/16/2014    Page: 3 of 5


of his property. We also affirm in part the dismissal of Jackson’s complaint for

compensatory and punitive damages, but vacate and remand for the district court to

consider whether Jackson can recover nominal damages for his claim of retaliation.

      The district court did not abuse its discretion when it dismissed as frivolous

Jackson’s claim about the destruction of his property. Jackson alleged that

officials denied him access to personal property shipped to Putnam; refused to mail

the property to another location; and later denied having Jackson’s property.

Jackson cannot claim that he has been deprived of due process when he has

available an adequate postdeprivation remedy under state law. See Hudson v.

Palmer, 468 U.S. 517, 533, 104 S. Ct. 3194, 3204 (1984); Parratt v. Taylor, 451

U.S. 527, 101 S. Ct. 1908 (1981). Under Florida law, Jackson can sue the officers

for the conversion of his personal property. See Case v. Eslinger, 555 F.3d 1317,

1331 (11th Cir. 2009) (citing E.J. Strickland Constr., Inc. v. Dep’t of Agric. &

Consumer Servs. of Fla., 515 So. 2d 1331, 1335 (Fla. Dist. Ct. App. 1987)).

      The district court also did not abuse its discretion when it dismissed

Jackson’s claim for damages for emotional and physical stress allegedly caused by

the officials’ retaliation. Jackson alleged that he suffered “anxiety [and] fear of

physical harm” because the officials “restrained and confined [him] in solitary

confinement . . . [and] expos[ed] [him] to an undue psychological screening and

evaluation,” but Jackson was barred from recovering damages for mental or


                                           3
              Case: 12-13515     Date Filed: 06/16/2014    Page: 4 of 5


emotional injuries. See 42 U.S.C. § 1997e(e); Napier v. Preslicka, 314 F.3d 528,

531–32 (11th Cir. 2002). Jackson also alleged that the officials’ retaliation caused

him “sleepless nights” and that he “exhibit[ed] a hunger strike,” but he did not

allege that his health was affected or that he suffered in any way that would qualify

as a physical injury under section 1997e(e). See Mitchell v. Brown & Williamson

Tobacco Corp., 294 F.3d 1309, 1312–13 (11th Cir. 2002) (“[T]o avoid dismissal

under § 1997e(e), a prisoner’s claims for emotional or mental injury must be

accompanied by allegations of physical injuries that are greater than de minimis.”).

      The district court erroneously failed to consider whether Jackson was

entitled to nominal damages for his claim about being disciplined in retaliation for

filing grievances. Based on the liberal construction given pro se pleadings, see

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998), the district

court should have considered whether Jackson could recover nominal damages

despite his failure to request that relief, see Fed. R. Civ. P. 54(c). Nominal

damages are not precluded by the Act, Smith v. Allen, 502 F.3d 1255, 1266 (11th

Cir. 2007), abrogated on other grounds, Sossamon v. Texas, 564 U.S. ___, 131 S.

Ct. 1651, 1657–60 (2011), and “are appropriate if a plaintiff establishes a violation

of a fundamental constitutional right, even if he cannot prove [an] actual injury

sufficient to entitle him to compensatory damages,” Hughes v. Lott, 350 F.3d 1157,

1162 (11th Cir. 2003). Jackson alleged that officials disciplined him for filing


                                          4
              Case: 12-13515     Date Filed: 06/16/2014    Page: 5 of 5


grievances by “search[ing] [his] person and locker,” placing him in solitary

confinement, and subjecting him to unnecessary psychological testing. These

allegations state a claim for retaliation in violation of the First Amendment, see

Wildberger v. Bracknell, 869 F.2d 1467, 1468 (11th Cir. 1989) (citing U.S. Const.

amend. I), for which Jackson could recover nominal damages, see Pelphrey v.

Cobb Cnty., Ga., 547 F.3d 1263, 1282 (11th Cir. 2008). We remand for the district

court to consider whether Jackson may be entitled to nominal damages for his

complaint of retaliation. See Hughes, 350 F.3d at 1162–63.

      We AFFIRM in part the dismissal of Jackson’s complaint and VACATE

and REMAND in part for the district court to consider whether Jackson can

recover nominal damages for his claim that he was disciplined in retaliation for

filing grievances.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                          5